Citation Nr: 1823851	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-55 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right knee condition to include as due to herbicide exposure.  

5.  Entitlement to service connection for a left knee condition to include as due to herbicide exposure.  

6.  Entitlement to service connection for sleep apnea to include as due to herbicide exposure.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) to include as due to herbicide exposure.  

8.  Entitlement to service connection for coronary artery disease with blood clots (stint surgeries/quadruple bypass) to include as due to herbicide exposure.  

9.  Entitlement to service connection for non-Hodgkin's lymphoma to include as due to herbicide exposure.  

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as due to herbicide exposure.

11.  Entitlement to service connection for xanthomatosis residuals to include as due to herbicide exposure.  
  
12.  Entitlement to service connection for scars secondary to xanthomatosis to include as due to herbicide exposure.  

13.  Entitlement to service connection for a lumbar spine disability to include as due to herbicide exposure.

14.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  
  
15.  Entitlement to a disability rating in excess of 20 percent for a bilateral hearing loss disability.

16.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978, December 1990 to May 1991, and October 2001 to January 2003.  He also had Reserve duty with the Air National Guard from July 1974 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2015 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

With regard to the Veteran's acquired psychiatric disorder claim, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right knee condition, a left knee condition, a lumbar spine disability, coronary artery disease, non-Hodgkin's lymphoma, peripheral neuropathy of the bilateral lower extremities, sleep apnea, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee condition.

2.  The evidence received since the November 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition.

3.  In an unappealed November 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee condition.

4.  The evidence received since the November 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee condition.

5.  In an unappealed November 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

6.  The evidence received since the November 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

7.  The Veteran does not have a chronic acquired psychiatric disorder, to include a diagnosis of PTSD.

8.  The Veteran does not have chronic residuals of xanthomatosis, to include scars.

9.  The Veteran's bilateral hearing loss disability is currently manifested by no more than level II hearing impairment in the right ear and level III hearing impairment in the left ear.

10.  During the period under consideration, the Veteran's service-connected pseudofolliculitis barbae affects less than 5 percent of the entire body and less than 5 percent of exposed areas affected and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying service connection for a right knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the November 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right knee condition; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The November 2009 rating decision denying service connection for a left knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Since the November 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee condition; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The November 2009 rating decision denying service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  Since the November 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for sleep apnea; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.  §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2017).
8.  Residuals of xanthomatosis were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

9.  Scars secondary to xanthomatosis were not incurred in or aggravated by service.  38 U.S.C.  §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

10.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected bilateral hearing loss disability are not met.  See 38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).

11.  The criteria for a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right knee condition, a left knee condition, sleep apnea, an acquired psychiatric disorder, xanthomatosis residuals, scars secondary to xanthomatosis as well as entitlement to increased disability ratings for a bilateral hearing loss disability and pseudofolliculitis barbae.  Implicit in his right knee condition, left knee condition, and sleep apnea claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service connection for a right knee condition, a left knee condition, and sleep apnea

For economy, the Board will analyze the Veteran's right knee condition, left knee condition, and sleep apnea claims together, as they involve the similar application of law.

The Veteran seeks service connection for a right knee condition, a left knee condition, and sleep apnea.  These claims were previously denied in a November 2009 rating decision.  The Veteran did not appeal this rating decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on the merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The RO denied service connection for a right knee condition, a left knee condition, and sleep apnea in a November 2009 rating decision because there was no evidence of a current disability manifested by a right knee condition, a left knee condition, or for sleep apnea, an onset or attribution to service.  The Veteran did not appeal the denial of the November 2009 rating decision and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in November 2009, the record in pertinent part included the Veteran's service treatment records.  A March 1974 service treatment record documented the Veteran's report of injuring his left knee during childhood when a nail pierced his knee.  However, an examination at that time did not reveal any abnormalities.  Also, an April 2000 private treatment record from Central Texas Neurological Association revealed an impression of sleep apnea, and the Veteran's February 2004 retirement examination noted a history of sleep apnea dating to 2000.  Moreover, a June 2003 record revealed that the Veteran was considered for medical disqualification for continued military duty due to obstructive sleep apnea requiring a CPAP, but an evaluation board determined that the Veteran could continue to serve but was restricted from duties overseas or in the field.  The service treatment records were absent any complaints of or treatment for a right knee condition.      

As the November 2009 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a right knee condition, a left knee condition, and that sleep apnea is attributable to service.  

In reviewing the evidence added to the claims folder since the November 2009 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the medical evidence now documents diagnoses of sleep apnea, left knee joint osteoarthritis, and status post right through-knee amputation secondary to atherosclerotic peripheral vascular disease.  See a November 2015 VA examination report; see also a private treatment record dated December 2013 from Hillcrest Baptist Medical Center.  As indicated above, the Veteran's previous claims were denied in part because there was no evidence of current disabilities manifested by a right knee condition or a left knee condition.  The evidence also indicates that the sleep apnea that onset prior to active duty may have been aggravated as it was found to have restricted the Veteran's duties.  As the new evidence now indicates current disabilities of a right knee condition, a left knee condition, and possible aggravation of sleep apnea, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a right knee condition, a left knee condition, and sleep apnea are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Service connection for an acquired psychiatric disorder, residuals of xanthomatosis, and scars secondary to xanthomatosis

For economy, the Board will analyze the Veteran's acquired psychiatric disorder and xanthomatosis claims together, as they involve the similar application of law.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD that is related to service, in particular from service during the Persian Gulf War in 1991 when he was the supervisor of about 2000 security force personnel for the Air Force and he was in fear of enemy attack.  See, e.g., a November 2015 VA examination report.  He also contends that he has residuals of xanthomatosis including scars that is due to service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§  1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  See 38 C.F.R. § 3.303(b) (2017).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board after July 13, 2010, the Board observes that the updated version of the law is applicable in this case.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R.
§ 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b).

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD, or residuals of xanthomatosis to include scars.  

With regard to the Veteran's acquired psychiatric disorder, the Veteran was provided a VA examination in November 2015.  After examination of the Veteran and review of his medical history, including notation of his claimed in-service stressors, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder.  The examiner specifically reported that the Veteran does not meet the diagnostic criteria for PTSD under DSM-5 criteria and further does not have any mental disorder that conforms to DSM-5 criteria.  

The Board notes that an August 2015 VA mental health evaluation by D.D., LCSW, BCD, ACSW, DAPA referred to a diagnosis of PTSD.  However, D.D. did not provide any clinical analysis or rationale as to the diagnosis for PTSD and indeed, did not address the Veteran's claimed stressors in providing the diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  The social worker reported primarily on the Veteran's and his spouse's participation in Integrative Behavioral Couples Therapy addressing martial tension.  On the contrary, as discussed above, the November 2015 VA examiner reviewed the Veteran's available service records as well as the Veteran's entire medical history, and concluded that the evidence of record, to include examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds that the reference to a diagnosis of PTSD rendered by D.D., LCSW, BCD, ACSW, DAPA is of no probative value with regard to whether the Veteran has had PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.  The Board further notes that there is no other medical evidence documenting a diagnosis of PTSD or any other acquired psychiatric disorder.  

With respect to the Veteran's xanthomatosis, the Board acknowledges a service treatment record dated September 1995 noting the Veteran had xanthoma removed.  Further, a February 2009 VA treatment record notes the Veteran's report of xanthomas removed from his elbows and knees.  However, examination of the Veteran's skin at that time did not reveal any residuals of xanthomatosis, to include scars.  Indeed, a skin examination was normal.  Moreover, there is no medical evidence dated during the period on appeal which documents any disability manifested by residuals of xanthomatosis to include scars. 

In addition, although the Veteran served in the Persian Gulf, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317 because there is no indication of a chronic disability, and there is not shown to be an undiagnosed or a medically unexplained chronic multi-symptom illness.

With regard to lay statements made by the Veteran in connection with his claim, in relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, as a lay person he is not competent to associate any of his claimed symptoms to a chronic acquired psychiatric disorder or residuals of xanthomatosis to include scars.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a chronic acquired psychiatric disorder and residuals of xanthomatosis to include scars to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159 (a)(1) (2017) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of an acquired psychiatric disorder and residuals of xanthomatosis to include scars.  Moreover, the evidence does not indicate functional impairment of earning capacity caused by these claimed disabilities.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed.Cir. Apr. 3, 2018) ("disability" in 38 U.S.C. § 1110 refers to the functional impairment of earning capacity, not the underlying cause of said disability).

Because the weight of the evidence of record does not substantiate a current chronic acquired psychiatric disorder to include PTSD or residuals of xanthomatosis to include scars, service connection is not warranted on that basis as to these claims. See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder to include PTSD and residuals of xanthomatosis as well as scars secondary to xanthomatosis.  The benefits sought on appeal are accordingly denied.

Higher evaluation for bilateral hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2017).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2017); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2017).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
The Veteran seeks entitlement to a higher rating for his bilateral hearing loss disability, which is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.85 (2017).  

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A VA audiological examination dated September 2015 noted sensorineural hearing loss in each ear.   

The September 2015 VA audiological evaluation report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
85
85
60
LEFT
30
80
90
95
73.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent for the right ear and 88 percent for the left ear.  The examination yielded a numerical designation of II in the right ear (58-65 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of III for the left ear (74-81 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.  

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable as to the right ear.  See 38 C.F.R. 
§ 4.86(a) & (b).  However, for the left ear, as the September 2015 VA audiological examination demonstrated puretone threshold of 30 dB at 1000 Hz and 80 dB at 2000 Hz, the Board will determine whether an increased rating is warranted using 38 C.F.R. § 4.85, Table IVA.  Using Table IVA, a numerical designation of VI is warranted for the left ear (70-76 percent average puretone decibel).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran stated during the September 2015 VA examination that he is not able to hear normal conversations without using his hearing aids which is consistent with the record.        

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a disability rating in excess of 20 percent for bilateral hearing loss is denied.

Higher evaluation for pseudofolliculitis barbae

When an unlisted condition is encountered it will be rated by analogy under the Diagnostic Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.

The Veteran contends that the severity of his service-connected pseudofolliculitis barbae warrants a rating in excess of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806.  There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disability has been evaluated by analogy under Code 7806 for dermatitis or eczema. 

Under Diagnostic Code 7806, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs," but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).

A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Code 7800), or scars (Code 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran was provided a VA examination in September 2015.  He reported that he shaves every two days and has to use a disposable razor no more than two times before having to change razors.  He was unable to use electric razors because it pulled his hair.  He further reported irritation, raised bumps, pustules, and darkened areas on the neck.  He stated that the skin condition did not cause scarring or disfigurement of the head, face, or neck.  He did not have any systemic manifestations due to any skin disease.  He did not use oral or topical medication in the past 12 months or any other treatment.  Further, he did not have any debilitating or non-debilitating episodes in the past 12 months.  The skin condition did not affect his ability to work.  Upon examination, the VA examiner reported that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the total body area and less than 5 percent of the exposed area (hands, face, and neck).  Moreover, the location of the pseudofolliculitis barbae was on the neck and chin and appeared as darkened areas.  

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's pseudofolliculitis barbae.  As discussed above, to warrant a higher 30 percent disability rating under Diagnostic Code 7806, the evidence must show involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Crucially, the September 2015 VA examination did not demonstrate such criteria, and there is no medical evidence during the period under consideration contrary to the VA examination findings.  As such, there is no indication that the pseudofolliculitis barbae is disfiguring or interferes with function.  

A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some bumps and darkened areas on his face, his predominant skin disability most closely approximates a rating based on dermatitis and eczema under Diagnostic Code 7806, and is appropriately rated based on no more than 5 percent of the entire body or exposed areas affected.  

In this case, because disabilities under Diagnostic Code 7806 are to be rated either as dermatitis or rated as a disfigurement of the head, face, or neck, or rated as scars, "depending on the predominant disability," the Board finds that the Veteran may not receive other ratings for the service-connected pseudofolliculitis barbae in addition to the currently-assigned 10 percent rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (Schedule of Ratings - Skin). 

Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  He is also not shown to have disfigurement of head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks (lips), or with at least one characteristic of disfigurement so as to warrant a compensable rating under Diagnostic Code 7800.  In light of the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his pseudofolliculitis barbae.  

Extraschedular consideration

The Veteran has not raised any issue pertaining to extraschedular consideration, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The claim of service connection for a right knee condition is reopened; to this extent only, the appeal is granted.

The claim of service connection for a left knee condition is reopened; to this extent only, the appeal is granted.

The claim of service connection for sleep apnea is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and as due to herbicide exposure is denied.  

Entitlement to service connection for xanthomatosis residuals to include as due to herbicide exposure is denied.  
  
Entitlement to service connection for scars secondary to xanthomatosis to include as due to herbicide exposure is denied.

Entitlement to a disability rating in excess of 20 percent for a bilateral hearing loss disability is denied.

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.


REMAND

With respect to the Veteran's claims of entitlement to service connection for a right knee condition, a left knee condition, and a lumbar spine disability, he contends that these disabilities are related to service, to include exposure to herbicides during service in Dubai and South Korea as well as oil wells and chemicals during service in Southwest Asia.  See the Veteran's October 2016 VA Form 9.  Also, he contends that his bilateral knee and lumbar spine disabilities are related to wear and tear on his knees and back while performing his duties as a security police superintendent.  See a November 2015 VA examination report.  While the Board notes that the record does not indicate exposure to herbicides, the Veteran is competent to report exposure to chemicals and oil wells during service in Southwest Asia as well as wear and tear on his knees and back.  Further, as his service personnel records confirm his service in Southwest Asia as well as his military occupational specialty as a security police superintendent, the Board finds that the Veteran's report of exposure to oil wells and chemicals in Southwest Asia and his report of wear and tear on his knees and back is credible and consistent with the record.  Additionally, the medical evidence now documents diagnoses of left knee joint osteoarthritis, status post right through-knee amputation secondary to atherosclerotic peripheral vascular disease, and degenerative arthritis of the spine.  See November 2015 VA examination reports. 
   
There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed right knee condition, left knee condition, and lumbar spine disability and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current right knee condition, left knee condition, and lumbar spine disability are etiologically related to his service.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
 
With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran contends that he has sleep apnea that is related to his service, to include as due to include exposure to herbicides during service in Dubai and South Korea as well as exposure to oil wells and chemicals from service in Southwest Asia.  As discussed above, the Board finds the Veteran credible with regard to his claimed exposure during service in Southwest Asia.  Further, the medical evidence documents treatment for sleep apnea.  See, e.g., a private treatment record dated December 2013 from Hillcrest Baptist Medical Center.  The Board also notes that a private treatment record dated April 2000 from Central Texas Neurological Association documents treatment for sleep apnea.  The Veteran's November 2001 pre-deployment health assessment does not document any finding of sleep apnea.  Therefore, the Veteran may be presumed sound upon entrance to active service for the period from October 2001 to January 2003.  However, a June 2003 service treatment record reveals that the Veteran was considered for medically disqualified for continued military duty due to obstructive sleep apnea requiring a CPAP (later modified to restriction from duties in the field and overseas) , and his February 2004 retirement examination noted a history of sleep apnea dating to 2000.  

There is no medical opinion of record that addresses the etiology of the Veteran's current sleep apnea, or whether there is clear and unmistakable evidence that the Veteran's sleep apnea preexisted his period of service from October 2001 to January 2003 and, if it did, whether there is clear and unmistakable evidence that the sleep apnea was not aggravated by service.  See 38 U.S.C. §§ 1111, 1153 (2012), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2017); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  In light of the ambiguities above, the Board finds that an opinion for such must be obtained.  See 38 U.S.C. 
§ 5103A(d) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claims of entitlement to service connection for coronary artery disease, non-Hodgkin's lymphoma, and type II diabetes mellitus, he contends that these disabilities are related to service, to include exposure to herbicides during service in Dubai and South Korea as well as oil wells and chemicals during service in Southwest Asia.  Although the Veteran's service treatment records are absent complaints of or treatment for any of these disabilities, the Veteran contends that a July 1977 service treatment record noting a failed blood sugar test was the onset of his current diabetes.  The Board notes that the current medical evidence documents diagnoses of coronary artery disease, non-Hodgkin's lymphoma, and type II diabetes mellitus.  See, e.g., November 2015 VA examination reports.    

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed non-Hodgkin's lymphoma, coronary artery disease, and type II diabetes mellitus and his service, to include the exposure to chemicals and oil wells during service in Southwest Asia.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current coronary artery disease, non-Hodgkin's lymphoma, and type II diabetes mellitus are etiologically related to his service.  See 38 C.F.R. § 3.159(c)(4), supra. 

Additionally, regarding the Veteran's service connection claim for non-Hodgkin's lymphoma, the Veteran reported in a July 2017 statement that he has received recent treatment for this disability.  As such, the Board finds that on remand, all outstanding treatment records pertaining to the Veteran's non-Hodgkin's lymphoma should be obtained and associated with the claims folder.

The Board also notes that regarding the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities, a November 2015 VA examination report for the Veteran's back indicates that this disability is due to the Veteran's diabetes mellitus.  Therefore, this claim is inextricably intertwined with the claim of entitlement to service connection for type II diabetes mellitus.  In other words, development of this claim may impact his peripheral neuropathy claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Also, as the Veteran has indicated this disability is due to the in-service exposure to oil wells and chemicals from service in Southwest Asia, the Board finds that a medical opinion as to the etiology of this disability should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are records pertaining to the Veteran's non-Hodgkin's lymphoma identified by the Veteran in a July 2017 statement.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right knee condition, left knee condition, lumbar spine disability, sleep apnea, non-Hodgkin's lymphoma, peripheral neuropathy of the bilateral lower extremities, coronary artery disease, and type II diabetes mellitus.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a right knee condition that is related to his service, to include his credible report of wear and tear on his knee from performing his duties as a security police superintendent as well as his report of exposure to oil wells and chemicals during service in Southwest Asia.  

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a left knee condition that is related to his service, to include his credible report of wear and tear on his knee from performing his duties as a security police superintendent as well as his report of exposure to oil wells and chemicals during service in Southwest Asia.

c. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a lumbar spine disability that is related to his service, to include his credible report of wear and tear on his knee from performing his duties as a security police superintendent as well as his report of exposure to oil wells and chemicals during service in Southwest Asia.

d. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has sleep apnea that is related to his first period of service from July 1974 to June 1978 or his second period of service from December 1990 to May 1991, to include his credible report of exposure to oil wells and chemicals during service in Southwest Asia.

e. Whether there is clear and unmistakable evidence that the Veteran had sleep apnea prior to his third period of active duty from October 2001 to January 2003.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

f. If it is determined that the Veteran's current sleep apnea pre-existed his period of active service from October 2001 to January 2003, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

g. If it is determined that the Veteran's sleep apnea did not pre-exist his period of his active service from October 2001 to January 2003, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current sleep apnea is etiologically related to his period of active service from October 2001 to January 2003, to include the Veteran's report of a history of sleep apnea in February 2004.     

h. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has coronary artery disease that is related to his service, to include his credible report of exposure to oil wells and chemicals during service in Southwest Asia.

i. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has non-Hodgkin's lymphoma that is related to his service, to include his credible report of exposure to oil wells and chemicals during service in Southwest Asia.

j. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has type II diabetes mellitus that is related to his service, to include his credible report of exposure to oil wells and chemicals during service in Southwest Asia.  The examiner should also address a failed blood sugar test in July 1977.

k. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has peripheral neuropathy of the bilateral lower extremities that is related to his service, to include his credible report of exposure to oil wells and chemicals during service in Southwest Asia.

l. If, and only if, the Veteran's type II diabetes mellitus is service connected, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the bilateral lower extremities is due to or caused by his type II diabetes mellitus.

m. If, and only if, the Veteran's type II diabetes mellitus is service connected, whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the bilateral lower extremities is aggravated by his type II diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the bilateral lower extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the type II diabetes mellitus.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


